Case 2:19-cr-14028-JEM Document 31 Entered on FLSD Docket 09/18/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORD A
                           CA SE N O .19-14028-CR-M ART1N EZ/M A Y NA RD

  UNITED STATES OF AM ERICA

          Plaintiff,
  VS.

  JERRY SIM M ONS,

          Defendant.
                                    /                               '.

                             O RD ER A D O PTING M A G ISTM TE 'S
                  R EPO RT A N D R EC O M M END A TIO N O N CH A N G E O F PL EA

          THIS CAUSE camebeforetheCouq upontheOrderofReferencefrom theDistrict
  Courtto conductaChangeofPleaHearing before aM agistrateJudge.
          THE M ATTER wasreferredto M agistrateJudge Shaniek M .M aynard on July 23,2020.
  A ReportandRecommendationwasfiledonSeptember1,2020,EDE No.291,recommending
  thattheDefendant'spleaofguilty be accepted.TheDefendantandthe Govem mentwere

  affordedtheopporttmitytofileobjectionstotheReportandRecommendation,howevernone
  w erefiled.The Courthasconducted adenovo review ofthe entirefileand aftercareful
  consideration,theCourtaffirm sand adoptsthçRçportandRecomm endation. Accordingly,itis
  hereby:
          ORDERED ANlàADJUDGED thattheReportandRecommendation EECFNo.2% of
  United StatesM agistrate JudgeShaniek M .M aynard,ishereby AFFIRM ED andADOPTED in
                                         .     '
                                     .
  its entirety.
         TheDefendantisadjudgedguiltytoCount2 assetforthintheIndictment,charginghim
  with Brandishing aFirearm in Furtheranceifa Crim eofViolence,in violation ofTitle 18,   '
  United StatesCode,Section 924(c)(1)(A)(ii).TheUnited StatesagreedtodismissCotmt1after
  sentçncing.                                                                      .
Case 2:19-cr-14028-JEM Document 31 Entered on FLSD Docket 09/18/2020 Page 2 of 2



         Sentencing isseton M ondav.Novem ber9,2020 at9:30 a.m ..attheAlto LeeAdam s,
  Sr.United StatesCourthouse,101 South U .S.Highway 1,Room #1016,Ft.Pierce,Florida
  34950.

         DONEANDORDEREDinChnmbersatMiami,Florida,thisé'dayofSeptember,2020.
                                                         '<   .
                                                     >
                                          JO SE E. A RTIN E
                                          UN ITE STATES D ISTRICT JU D GE


  CC:
  Hon.M agistrate Shaniek M aynard
  A1lCounselofRecord
  U .S.Probation Office




                                                                  '
                                            .
